Exhibit 10.10

FIRST COMMONWEALTH FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

This restricted stock agreement (this “Agreement”), dated as of October 19,
2007, is entered into between First Commonwealth Financial Corporation, a
Pennsylvania corporation (the “Company”), and T. Michael Price (“Grantee”).

RECITALS

A. Grantee has accepted the position of President and Chief Executive Officer of
First Commonwealth Bank, a Pennsylvania chartered bank and trust company and
wholly owned subsidiary of the Company (the “Bank”).

B. As a material inducement to Grantee’s acceptance of employment by the Bank,
the Company has agreed to grant shares of its common stock, par value $1.00 per
share (“Common Shares”), to Grantee, on the terms and subject to the conditions
of this Agreement.

C. The terms of this Agreement have been authorized by the Executive
Compensation Committee of the Company’s Board of Directors.

AGREEMENT

Accordingly, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Grantee agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to Grantee 35,000
Common Shares (the “Restricted Shares”), subject to the terms and conditions of
this Agreement (the “Grant”). The Restricted Shares shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the name of Grantee. Certificates evidencing Restricted Shares,
and any certificates for Common Shares issued as dividends on, in exchange of,
or as replacements for, certificates evidencing Restricted Shares (collectively,
“Certificates”), shall bear a legend substantially as follows until all
restrictions imposed pursuant to this Agreement lapse or have been removed:

The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all of the terms
and conditions of a Restricted Stock Agreement dated as of November 12, 2007, a
copy of which the Company shall furnish to the holder of this certificate upon
request and without charge.

The Company shall retain physical custody of Certificates until all of the
restrictions imposed pursuant to this Agreement lapse or have been removed.



--------------------------------------------------------------------------------

2. Inducement Grant. The Restricted Shares awarded pursuant to this Agreement
are awarded as an inducement grant and not under any stock incentive plan
adopted by the Company.

3. Date of Grant. The effective date of the grant of the Restricted Shares is
November 12, 2007.

4. Restrictions on Transfer. The Restricted Shares may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by Grantee
unless and until they have become nonrestricted and nonforfeitable in accordance
with Section 5 hereof. Any purported transfer, encumbrance or other disposition
of the Restricted Shares that is in violation of this Section 4 shall be null
and void, and the other party to any such purported transaction shall not obtain
any rights to or interest in the Restricted Shares.

5. Lapse of Restrictions.

(a) Normal Vesting. The Restricted Shares shall become nonrestricted and
nonforfeitable as follows, unless earlier forfeited in accordance with
Section 6:

(i) 11,666 shares shall become nonrestricted and nonforfeitable on November 12,
2008;

(ii) 11,667 shares shall become nonrestricted and nonforfeitable on November 12,
2009; and

(iii) 11,667 shares shall become nonrestricted and nonforfeitable on
November 12, 2010.

(b) Accelerated Vesting. Notwithstanding the provisions of Section 5(a) above,
all Restricted Shares shall become immediately nonrestricted and nonforfeitable
upon the first to occur of:

(i) a “Change of Control” (as defined in the Change of Control Agreement dated
October 19, 2007 between the Bank and Grantee);

(ii) the termination of Grantee’s employment by the Bank without “Cause” (as
defined in the Employment Agreement dated October 19, 2007 between the Bank and
Grantee (the “Employment Agreement”);

(iii) the termination of Grantee’s employment by Grantee for “Good Reason” (as
defined in the Employment Agreement); or

(iv) the death or permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986) of Grantee.



--------------------------------------------------------------------------------

6. Forfeiture of Restricted Shares. Any of the Restricted Shares that remain
forfeitable in accordance with Section 5 hereof shall be forfeited if Grantee’s
employment is terminated (a) by the Bank for Cause or (b) by Grantee other than
for Good Reason. In the event of a forfeiture, the Certificate(s) representing
Restricted Shares that have been forfeited shall be cancelled.

7. Dividend, Voting and Other Rights. Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any dividends that may be paid thereon;
provided, however, that any additional Common Shares, or other equity or debt
securities or other consideration, including cash, that Grantee may become
entitled to receive pursuant to a share dividend or a merger or reorganization
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the Restricted Shares.

8. Representations of Grantee.

(a) Exempt Transaction. Grantee understands that the Restricted Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof. Grantee acknowledges that the
Restricted Shares must be held indefinitely unless subsequently registered under
the Securities Act or unless an exemption from such registration is available.
Grantee is aware of the provisions of Rule 144 promulgated under the Securities
Act that permit limited resale of securities purchased in a private placement
subject to the satisfaction of certain conditions. Grantee acknowledges that
each Certificate will bear a legend referencing the foregoing restrictions.

(b) Accredited Investor. Grantee is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act. Grantee is
financially able to bear the economic risk of his decision to accept the
Restricted Shares as compensation. Grantee has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Restricted Shares and has had access to the
Company’s periodic reports and other information filed by the Company with the
Securities and Exchange Commission.

(c) Investment Intent. Grantee is acquiring the Restricted Shares for his own
account and not with a view to the distribution thereof in violation of the
Securities Act, and any applicable securities laws of any state.

9. Employment Rights. This Agreement shall not confer on Grantee any right with
respect to the continuance of employment or other services with the Company or
any Subsidiary. No provision of this Agreement shall limit in any way whatsoever
any right that the Company or a Subsidiary may otherwise have to terminate the
employment of Grantee at any time, subject to the terms of the Employment
Agreement and the Change of Control Agreement.



--------------------------------------------------------------------------------

10. Communications. All notices and other communications required to be given
hereunder shall be in writing and shall be deemed to have been delivered or made
when mailed, by certified mail, return receipt requested, if to Grantee, to the
last address which Grantee shall provide to the Company, in writing, for this
purpose, but if Grantee has not then provided such an address, then to the last
address of Grantee then on file with the Company; and if to the Company, then to
the last address which the Company shall provide to Grantee, in writing, for
this purpose, but if the Company has not then provided Grantee with such an
address, then to:

President and Chief Executive Officer

First Commonwealth Financial Corporation

Old Courthouse Square

22 North Sixth Street

Indiana, Pennsylvania 15701

11. Amendment in Writing. No term or provision of this Agreement may be changed,
waived, amended or terminated except by a written instrument duly executed by
the Company and Grantee.

12. Integration. This Agreement embodies the entire agreement and understanding
of the Company, the Bank and Grantee with respect to the Restricted Shares and
supersedes any prior understandings or agreements, whether written or oral, with
respect to the Restricted Shares.

13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14. Withholding. The Grantee may reduce the Restricted Shares that have become
nonforfeitable in order to cover minimum required tax withholding.

15. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

Signature page follows.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Grantee have executed this on the day and
year first written above.

 

COMPANY:

 

FIRST COMMONWEALTH FINANCIAL CORPORATION

By:   /s/ John J. Dolan

Name: John J. Dolan

Title: President and Chief Executive Officer

 

GRANTEE /s/ T. Michael Price T. Michael Price